DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/22 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Celinski et al. (US 2019/0025416 A1) discloses tracking and detecting relative distances to other devices as an alternative to GPS (paragraph 53).

Further, although applicant states that “No new matter has been added” the claims are now rejected under 35 U.S.C. 112(a) as the specification as originally filed fails to sufficiently support the newly added limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 8, 10-20, 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “detecting, based on the received signal strength, a change in a relative distance between the one or more devices and at least one of the host device or the electronic media accessory; and” 
automatically adjusting, by the electronic media accessory, a size of the buffer in response to the detected change in conditions and without receiving a further recommendation from the host device.”
which is not supported by applicant’s specification as originally filed.

There does not appear to be any description “detecting, based on the received signal strength, a change in a relative distance between the one or more devices and the electronic media accessory” as the only detection appears to be at the host device directly receiving signals from the other devices, and not the “electronic media accessory”.
Thus, there is also no support for “automatically adjusting, by the electronic media accessory, a size of the buffer in response to the detected change in conditions and without receiving a further recommendation from the host device”, as the detecting is only performed by the host device.  There is no specific description of the “electronic media accessary” adjusting a buffer size based upon based on “a change in the relative distance”, as only the host device is described as detecting the signals from the other devices and recommending a buffer size (paragraph 24 of applicant’s specification as originally filed).

Finally, applicant’s specification as originally filed does not support “detecting, based on the received signal strength, a change in a relative distance between the one or more devices and at least one of the host device or the electronic media accessory”.
While applicant’s specification discloses wherein the mobile computing device “detects surrounding conditions, such as signals from other devices 122” (see paragraph 24) and “the mobile computing device 170 may also detect received signal 
There is no specific disclosure of “relative distance” and no description of detecting changes in those relative distances.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are 1, 3, 4, 8, 10-20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmati et al. (Rahmati) (US 2019/0373490 A1) (of record) in view of Krinsky (US 2017/0063704 A1) (of record) and Celinski et al. (Celinski) (US 2019/0025416 A1).
As to claim 1, while Rahmati discloses a method for short range wireless media reception, comprising:
receiving, by an electronic media accessory, a recommended buffer size from a host device (source device determining and transmitting buffer size for sink device; paragraph 53-55, 66), wherein the recommended buffer size is based on a table 
receiving media over short range wireless signals from the host device (Fig. 5, step 523; paragraph 69);
buffering the received media in the buffer of the electronic media accessory (Fig. 4, buffering received content for output; paragraph 23, 29, 54, 67);
playing the received media through the electronic media accessory (paragraph 23, 29, 54, 67); and
detecting, by the electronic media accessory, a change in conditions (detecting a sustained change in streaming rate; paragraph 76); and
automatically adjusting, by the electronic media accessory, a size of the buffer in response to the detected change in conditions and without receiving a further recommendation from the host device (infer that a new target buffer size is required based upon the detected sustained streaming rate change; paragraph 76), they fail to specifically disclose detecting one or more devices different from the host device, detecting a received signal strength from each of the one or more devices, detecting, based on the received signal strength, a change in a relative distance between the one or more devices and at least one of the host device or the electronic media accessory.

Additionally, in an analogous art, Celinski discloses a method of determining a change in location of an electronic media accessory (Fig. 9) which will detect one or more devices different from the electronic media accessory (402; paragraph 106), detect a received signal strength from each of the one or more devices (402; paragraph 102, 106), and detect, based on the received signal strength, a change in a relative distance between the one or more devices and the electronic media accessory (406; paragraph 60, 69, 99-102, 108-109) so as to enable the tracking and detection of mobile device position and location where GPS data is not available (paragraph 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmati’s system to include detecting, based on a change in relative position, a change in conditions and automatically adjusting, by the electronic media accessory, a size of the buffer in response to the detected change in conditions, as taught in combination with Krinsky, for the typical benefit of detecting and compensating for latency and reduced signal strength due to the user’s movement and areas of poor signal quality.


As to claim 3, Rahmati, Krinsky and Celinski disclose wherein the one or more conditions further include environmental conditions (network connectivity conditions; see Rahmati at paragraph 47-49, 71-73, 89 and Krinsky at paragraph 29-31).

As to claim 4, Rahmati, Krinsky and Celinski disclose wherein the environmental conditions include connectivity information (see Rahmati at paragraph 47-49, 71, 89).

As to claim 8, while Rahmati discloses system, comprising:
an electronic media accessory (playback device, 150, 450; Fig.1, 4; paragraph 23-24) including a buffer (paragraph 26); and
a computing device wirelessly pair with the electronic media accessory (source device 110, 410; Fig. 1, 4; paragraph 25), the computing device comprising one or more processors (paragraph 59) configured to:
receive initial environmental information (paragraph 47-49, 71, 89);

communicate the recommended buffer size to the electronic media accessory (paragraph 53-55, 60, 66); and
provide media to the electronic media accessory over a short range wireless communication channel (Fig. 5, step 523; paragraph 69);
wherein the electronic media accessory is configured to:
set the buffer of the electronic media accessory based on the recommended buffer size (Fig. 4, paragraph 53-55, 66, 79);
receive the media over the short range wireless signals from the computing device (paragraph 24-29);
buffer the received media in the buffer (paragraph 24-29);
detect a change in conditions (detecting a sustained change in streaming rate; paragraph 76); 
automatically adjust a size of the buffer in response to the detected change in conditions and without receiving a further recommendation from the host device (infer 
they fail to specifically disclose detecting one or more devices different from the host device, detecting a received signal strength from each of the one or more devices, detecting, based on the received signal strength, a change in a relative distance between the one or more devices and at least one of the host device or the electronic media accessory.
In an analogous art, Krinsky discloses a method of adjusting a buffer in an electronic media accessory (portable receiving terminal; Fig. 1, paragraph 8-10, 14-15) which will detect, based on a change in relative position, a change in conditions (buffer size adjusted based upon movement and travel of the user with the receiver; paragraph 29-31), wherein the size of the buffer is adjusted (paragraph 15, 20) based upon the detected change in conditions (paragraph 21-32) so as to detect and compensate for latency and reduced signal strength due to the user’s movement and areas of poor signal quality (paragraph 29-31).
Additionally, in an analogous art, Celinski discloses a method of determining a change in location of an electronic media accessory (Fig. 9) which will detect one or more devices different from the electronic media accessory (402; paragraph 106), detect a received signal strength from each of the one or more devices (402; paragraph 102, 106), and detect, based on the received signal strength, a change in a relative distance between the one or more devices and the electronic media accessory (406; paragraph 60, 69, 99-102, 108-109) so as to enable the tracking and detection of mobile device position and location where GPS data is not available (paragraph 53).

Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmati and Krinsky’s system to include detecting one or more devices different from the host device, detecting a received signal strength from each of the one or more devices, detecting, based on the received signal strength, a change in a relative distance between the one or more devices and at least one of the host device or the electronic media accessory, as taught in combination with Celinski, for the typical benefit of enabling the tracking and detection of mobile device position and location where GPS data is not available.

As to claim 10, Rahmati, Krinsky and Celinski disclose wherein the computing device is further configured to receive updated environmental information (see Rahmati at paragraph 47-49, 71-73, 89); and
determine whether the updated environmental information is different from the initial environmental information (see Rahmati at paragraph 47-49, 71-73, 89).



As to claim 12, Rahmati, Krinsky and Celinski disclose wherein the feedback information from the electronic media accessory comprises media playback quality information (see Rahmati at paragraph 47-49, 71, 89).

As to claim 13, Rahmati, Krinsky and Celinski disclose wherein the media playback quality information includes at least one of received signal strength indicators (RSSI), media packet jitter, number of gaps, or buffer level metrics (see Rahmati at paragraph 47-49, 71, 89).

As to claim 14, Rahmati, Krinsky and Celinski disclose wherein when generating the table correlating combinations of environmental information and feedback information with recommended buffer sizes, the computing device is further configured to:
collect a training set of environmental information (see Rahmati at paragraph 53, 60, 68, 96-97, 105-111); and
collect a training set of feedback information from one or more electronic media devices (see Rahmati at paragraph 53, 60, 68, 96-97, 105-111).

As to claim 15, while Rahmati discloses an auxiliary device (see Fig. 1, 150), comprising:
a wireless communication interface adapted to receive media packets over a wireless connection (156; paragraph 25);
an adjustable media buffer adapted to temporarily store the received media packets (configurable buffer; paragraph 53-55);
a speaker adapted to playback the media packets temporarily stored in the adjustable media buffer (paragraph 16, 26, 90); and
a processor (paragraph 29) in communication with the adjustable media buffer (paragraph 29), the processor configured to set a size of the adjustable media buffer (paragraph 53-55, 60, 66) based on conditions surrounding the auxiliary device (paragraph 47-49, 71-73, 89), wherein the size of the adjustable media buffer is based on a table (optimal settings table for different properties; paragraph 74) generated by correlating combinations of environmental information and feedback information with recommended buffer sizes (optimized setting table generated by correlating system properties, settings and states, including environmental information, with feedback regarding performance measurements, paragraph 20, 42-44, 53, 60, 68, 74, 96-97, 105-111);
detect a change in conditions (detecting a sustained change in streaming rate; paragraph 76); and
automatically adjust a size of the buffer in response to the detected change in conditions and without receiving a further recommendation from a host device (infer that 
they fail to specifically disclose detecting one or more devices different from the host device, detecting a received signal strength from each of the one or more devices, detecting, based on the received signal strength, a change in a relative distance between the one or more devices and at least one of the host device or the electronic media accessory.
In an analogous art, Krinsky discloses a method of adjusting a buffer in an electronic media accessory (portable receiving terminal; Fig. 1, paragraph 8-10, 14-15) which will detect, based on a change in relative position, a change in conditions (buffer size adjusted based upon movement and travel of the user with the receiver; paragraph 29-31), wherein the size of the buffer is adjusted (paragraph 15, 20) based upon the detected change in conditions (paragraph 21-32) so as to detect and compensate for latency and reduced signal strength due to the user’s movement and areas of poor signal quality (paragraph 29-31).
Additionally, in an analogous art, Celinski discloses a method of determining a change in location of an electronic media accessory (Fig. 9) which will detect one or more devices different from the electronic media accessory (402; paragraph 106), detect a received signal strength from each of the one or more devices (402; paragraph 102, 106), and detect, based on the received signal strength, a change in a relative distance between the one or more devices and the electronic media accessory (406; paragraph 60, 69, 99-102, 108-109) so as to enable the tracking and detection of mobile device position and location where GPS data is not available (paragraph 53).

Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmati and Krinsky’s system to include detecting one or more devices different from the host device, detecting a received signal strength from each of the one or more devices, detecting, based on the received signal strength, a change in a relative distance between the one or more devices and at least one of the host device or the electronic media accessory, as taught in combination with Celinski, for the typical benefit of enabling the tracking and detection of mobile device position and location where GPS data is not available.

As to claim 16, Rahmati, Krinsky and Celinski disclose wherein the processor is further configured to provide feedback information relating to the adjustable media buffer to the host device (see Rahmati at paragraph 70, 71).

As to claim 17, Rahmati, Krinsky and Celinski disclose wherein the feedback information includes at least one of received signal strength indicators (RSSI), media 

As to claim 18, Rahmati, Krinsky and Celinski disclose wherein the processor is further configured to: receive a recommended buffer size from the host device (see Rahmati at paragraph 47-49, 71-73, 89); and
adjust the buffer based on the recommended buffer size (see Rahmati at paragraph 74-75).

As to claim 19, Rahmati, Krinsky and Celinski disclose one or more sensors for detecting the conditions (see Rahmati at paragraph 43, 51, 86, 132 and Krinsky at paragraph 15, 25, 27).

As to claim 20, Rahmati, Krinsky and Celinski disclose wherein the conditions further include connectivity information (see Rahmati at paragraph 47-49, 59-60, 71-73, 89).

As to claim 22, Rahmati, Krinsky and Celinski disclose wherein the change in conditions includes travel by a user wearing the electronic media accessory (see Krinsky at paragraph 29-31).

As to claim 23, Rahmati, Krinsky and Celinski disclose wherein the change in conditions includes travel by the user (see Krinsky at paragraph 29-31).

As to claim 24, Rahmati, Krinsky and Celinski disclose wherein the change in conditions includes travel by the user (see Krinsky at paragraph 29-31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/James R Sheleheda/          Primary Examiner, Art Unit 2424